Quayle Action
This application is in condition for allowance except for the following formal matters: 

Newly submitted claims 25-30 are directed to an invention that is independent or distinct from the invention originally claimed. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. See MPEP 821.03.  Accordingly, claims 25-30 must be canceled before issuance of a Notice of Allowance.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.




/JASON LAU/Primary Examiner, Art Unit 3762